717 So. 2d 913 (1998)
STATE of Florida, Petitioner,
v.
A.L.W., a child, Respondent.
No. 91425.
Supreme Court of Florida.
April 2, 1998.
Rehearing and Clarification Denied August 27, 1998.
Robert A. Butterworth, Attorney General, James W. Rogers, Tallahassee Bureau Chief, Criminal Appeals, and Kristina White, Assistant Attorney General, Tallahassee, for Petitioner.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Chief, Appellate Intake Division, Second Judicial Circuit, Tallahassee, for Respondent.
SHAW, Justice.
We have for review A.L.W. v. State, 22 Fla. L. Weekly D2227, ___ So.2d ___, 1997 WL 578660 (Fla. 1st DCA Sept.16, 1997), wherein the district court certified the same question before this court in State v. T.M.B., 716 So. 2d 269 (Fla.1998):
DOES SECTION 924.051(4), FLORIDA STATUTES (SUPP.1996), APPLY IN JUVENILE DELINQUENCY PROCEEDINGS?
We have jurisdiction. Art. V., § 3(b)(4), Fla. Const. We have already answered this question in the negative in T.M.B. We approve A.L.W.
It is so ordered.
KOGAN, C.J., and OVERTON, HARDING, WELLS, ANSTEAD and PARIENTE, JJ., concur.

On Rehearing
The Petitioner's Motion for Rehearing and/or Clarification is hereby denied.
HARDING, C.J., and OVERTON, SHAW, KOGAN and ANSTEAD, JJ., concur.
WELLS, J., dissents with an opinion, in which PARIENTE, J., concurs.
WELLS, Justice, dissenting.
I dissent for the reasons stated in my opinion dissenting from the denial of rehearing *914 in State v. T.M.B., 716 So. 2d 269 (Fla. 1998) (order denying rehearing).